

117 HR 5118 IH: Continental Divide Trail Completion Act
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5118IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Mr. Neguse (for himself and Ms. Leger Fernandez) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of Agriculture to prioritize the completion of the Continental Divide National Scenic Trail, and for other purposes.1.Short titleThis Act may be cited as the Continental Divide Trail Completion Act. 2.Continental Divide National Scenic Trail(a)Completion of trailNot later than November 10, 2028, the Secretary shall substantially complete the land acquisition program necessary to ensure the completion of the Continental Divide National Scenic Trail, consistent with sections 3(a)(2) and 5(a)(5) of the National Trails System Act (16 U.S.C. 1242(a)(2) and 16 U.S.C. 1244(a)(5)). The Secretaries of Agriculture and the Interior shall take necessary actions to achieve this goal, including the following steps, listed in order of priority:(1)Complete the Continental Divide National Scenic Trail by acquiring land as necessary to eliminate gaps between sections of the Trail and secure corridors compatible with the nature and purposes of the Trail.(2)Optimize the Trail by relocating existing portions of the Trail on Federal land as necessary to maximize conservation and enjoyment of the nationally significant scenic, historic, natural, and cultural qualities of the Trail corridor.(3)Publish maps of the completed trail corridor.(b)Land Acquisition Team(1)In generalIn carrying out subsection (a), not later than 1 year after the date of the enactment of this section, the Secretary, in coordination with the Secretary of the Interior, shall establish a joint Forest Service and Bureau of Land Management land acquisition team to work in coordination with the Trail Administrator to facilitate the completion and optimization of the Trail, pursuant to the purposes of section 3(a)(2) of the National Trails System Act (16 U.S.C. 1242(a)(2)).(2)Duties of the TeamThe Team shall carry out the following:(A)Conduct Optimal Location Reviews to identify land that—(i)eliminates gaps between sections of the Trail;(ii)may be acquired by the Secretary or the Secretary of the Interior by purchase from a willing seller, donation, or exchange; and(iii)is best suited for inclusion in the Trail in accordance with the purposes and policy of the National Trails System Act (16 U.S.C. 1241 et seq.).(B)Provide the necessary administrative support to complete conveyances of land identified under subparagraph (A).(C)Consistent with the priorities described in subsection (a), conduct Optimal Location Reviews to identify—(i)portions of the Trail on Federal land that should be relocated to maximize the conservation and enjoyment of the nationally significant scenic, historic, natural, or cultural qualities of the Trail corridor; and(ii)where to relocate such portions of the Trail. (D)Provide the necessary administrative support to relocate portions of the Trail identified under subparagraph (C).(c)Acquisition PlanNot later than 3 years after the date of the enactment of this Act, the Secretary shall, after consultation with the Secretary of the Interior, Governors of the affected States, Indian Tribes, and the Continental Divide Trail Coalition, submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a comprehensive acquisition or protection plan. This plan should identify any incomplete segments or gaps where the respective agencies have not been able to acquire access, right-of-ways, easements, or acquisitions to date from willing sellers, donations, or exchanges, and a plan for all lands to be acquired by fee title or lesser interest, along with detailed explanation of anticipated necessary cooperative agreements for any lands not to be acquired; and general and site-specific development plans, including anticipated costs.(d)Method of acquisitionIn carrying out this section, the Team—(1)may acquire land only by purchase from a willing seller with donated or appropriated funds, donation, or exchange; and (2)may not acquire land by eminent domain. (e)Maintaining existing partnershipsIn carrying out this section, the Secretary and the Team shall continue to maintain and develop working partnerships with volunteer and nonprofit organizations that assist in the development, maintenance, and management of the Trail.(f)Reports(1)SecretaryNot later than 1 year after the creation of the Team, and at the close of each fiscal year until the acquisition program is completed, the Secretary shall transmit, in writing, the following information to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate:(A)The amount of land acquired during the fiscal year and the amount expended for such land.(B)The amount of land planned for acquisition in the ensuing fiscal year and the estimated cost of such land.(C)The estimated amount of land remaining to be acquired.(2)Continental Divide Trail CoalitionNot later than 1 year after the creation of the Team, and until the entire acquisition program is completed, the Continental Divide Trail Coalition shall transmit a report at the close of each fiscal year to the Committee of Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate, which shall include the following:(A)The progress of the Secretary in making the necessary acquisitions to complete and optimize the Trail.(B)The manner in which negotiations for the acquisition program are being conducted for every section of the Trail.(C)Whether in any case larger interests in land are being acquired than are necessary to carry out the purposes of this Act.(g)DefinitionsIn this section:(1)Optimal Location ReviewThe term Optimal Location Review means the procedures described in the Continental Divide National Scenic Trail Optimal Location Review Guide, dated November 2017. (2)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.(3)TeamThe term Team means the land acquisition team established under subsection (b).(4)TrailThe term Trail means the Continental Divide National Scenic Trail established by section 5 of the National Trails System Act (16 U.S.C. 1244).